Name: Commission Regulation (EC) No 2502/96 of 23 December 1996 amending Regulations (EEC) No 2698/93 and (EC) No 1590/94 and fixing the quantities available in the pigmeat sector under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: animal product;  European construction;  trade;  Europe;  tariff policy
 Date Published: nan

 28 . 12. 96 rEN~1 Official Journal of the European Communities No L 338/71 COMMISSION REGULATION (EC) No 2502/96 of 23 December 1996 amending Regulations (EEC) No 2698/93 and (EC) No 1590/94 and fixing the quantities available in the pigmeat sector under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotia ­ tions ('), as last amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EC) No 3290/94 (4), and in particular Article 22 thereof, Whereas concessions for certain products in the pigmeat sector were granted under Commission Regulation (EEC) No 2698/93 of 30 September 1993 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic (*), as last amended by Regulation (EC) No 1223/96 (6), and Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania Q, as last amended by Regulation (EC) No 1223/96; Whereas Regulation (EC) No 3066/95 opened annual quotas but only in force for the period 1 January to 31 December 1996; whereas, in order to ensure the con ­ tinuity of the import regime, it is appropriate to extend the tariff quotas allowed by Regulations (EEC) No 2698/93 and (EC) No 1590/94; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2698/93 is replaced by Annex I to this Regulation Article 2 Annex I to Regulation (EC) No 1590/94 is replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 328 , 30 . 12. 1995, p. 21 . (2) See page 13 of this Official Journal . H OJ No L 282, 1 . 11 . 1975, p. 1 . (4) OJ No L 349, 31 . 12. 1994, p. 105. (5) OJ No L 245, 1 . 10 . 1993, p. 80 . (&lt;  ) OJ No L 161 , 29 . 6 . 1996, p. 63 . 0 OJ No L 167, 1 . 7. 1994, p. 16 . No L 338/72 EN Official Journal of the European Communities 28 . 12. 96 ANNEX I 'ANNEX I A. Products originating in Hungary (tonnes) CN codeGroup No 1 January to31 December Rate of duty 0 ) 1 1601 00 91 6 640 20 % 558 20 %2 1602 49 15 1602 49 19 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 30 1602 49 50 3 1 500 20 %0210 11 11 0210 12 11 0210 19 40 0210 19 51 4 30 170 20 %0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 H 1 1501 00 19 2 400 ECU 164/tonne H 2 1601 00 91 500 ECU 1 759/tonne (') Percentage of conventional duty. (2) Excluding tenderloins presented alone . B. Products originating m Poland (tonnes) Group No CN code 1 January to31 December Rate of duty (') 3 000 20 %5 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 28 . 12. 96 EN Official Journal of the European Communities No L 338/73 (tonnes) Group No CN code 1 January to31 December Rate of duty (') 6 1601 00 91 1601 00 99 2 250 20 % 9 600 20 %7 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 8 0103 92 19 1 400 20 % 9 9 800 20 %0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 P) 0203 29 59 (') Percentage of conventional duty. (2) Excluding tenderloins presented alone . C. Products originating in the Czech Republic (tonnes) Group No CN code 1 January to31 December Rate of duty (') 10 4 270 20 %0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0 0203 29 59 11 710 20 %1602 41 10 1602 42 10 1602 49 (') Percentage of conventional duty. (2) Excluding tenderloins presented alone . No L 338/74 rEN~l Official Journal of the European Communities 28 . 12. 96 D. Products originating in the Slovak Republic (tonnes) Group No CN code 1 January to31 December Rate of duty (') 12 2 130 20 %0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 H 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 P) 0203 29 59 13 210 20 %1602 41 10 1602 42 10 1602 49 (') Percentage of conventional duty. ( 2) Excluding tenderloins presented alone .' 28 . 12 . 96 I EN I Official Journal of the European Communities No L 338/75 ANNEX II ANNEX I A. Products originating in Bulgaria (tonnes) Group No CN code 1 January to31 December Rate of duty C ) 14 0203 11 10 0203 29 55 (2) 230 20 % (') Percentage of conventional duty. (2) Excluding tenderloins presented alone . B. Products originating in Romania (tonnes) Group No CN code 1 January to31 December Rate of duty C) 15 1601 00 91 1601 00 99 1 020 20 % 16 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 2 043 20 % 17 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 14 470 20 % (') Percentage of conventional duty . (2) Excluding tenderloins presented alone.'